GARRETT, J.,
dissenting.
I respectfully dissent. In my view, the information in Sergeant Floyd’s affidavit was insufficient to allow a reasonable person to conclude that it was “more likely than not” that the Kawasaki Mule utility vehicle (UTV) in front of defendant’s residence was the same one that was stolen from the victim’s home more than two weeks earlier. State v. Huff, 253 Or App 480, 486, 291 P3d 751 (2012) (to establish probable cause, the information in the affidavit “must be such that a reasonable person could conclude that it is more likely than not that the objects of the search will be found at the locations to be searched” (emphasis in original; citations and internal quotation marks omitted)).
Two facts bear emphasis. First, Floyd’s affidavit asserted probable cause to believe not merely that defendant was in possession of a stolen Kawasaki Mule, but that defendant was in possession of the victim’s Kawasaki Mule. Second, the police did not associate the “stolen” UTV with the *710victim’s UTV on the basis of any characteristics — scratches, dents, missing parts, or the like — that were unique to the victim’s UTV. Rather, the police made that association on the basis that the victim’s UTV was a Kawasaki Mule, that that model of UTV has features that differentiate it from other models, and that the UTV in defendant’s possession had those same features.
The probability of a “match” in a circumstance such as this is affected by, among other things, how common the type of object is in the relevant area. To illustrate the point, suppose that, instead of a “Kawasaki Mule” in Coos Bay, this case involved a “Subaru Outback” in Portland. I think it is obvious that, in reviewing whether the affidavit established probable cause to suspect that defendant possessed the victim’s vehicle, it would not be sufficient to know that defendant possessed a stolen Subaru Outback and that a Subaru Outback had been reported stolen from somewhere else in Portland two weeks earlier. Portland is big, and anyone who has been there knows that Subaru Outbacks are ubiquitous. Thus, even assuming that defendant possessed a stolen one, the probability of its being the same one reported stolen by a particular person two weeks earlier is not high (in the absence of other information that would enable one to draw that connection).
This case differs only in the object stolen and the locale of the theft. The principle is the same. If Kawasaki Mules are rare in Coos Bay, then the inference that the stolen Mule possessed by defendant was the victim’s UTV might be reasonable. The larger the number, the lower the probability of a match. The problem is that nothing in Floyd’s affidavit provides any information about how common Kawasaki Mules are in that community. Accordingly, the only way that an issuing magistrate could draw a reasonable inference about the likelihood of the UTV in defendant’s possession being the same one reported stolen by the victim is if the magistrate possessed additional facts, outside the four corners of the affidavit, about the frequency with which Kawasaki Mules are found in the Coos Bay area. Probable cause cannot be established on the basis of such unarticu-lated facts. See State v. Pelster/Boyer, 172 Or App 596, 601, 21 P3d 106, rev den, 332 Or 632 (2001) (“In reviewing the *711sufficiency of an affidavit, we rely on the facts as stated together with any reasonable inferences that can be drawn from them.”); State v. Melendy, 49 Or App 441, 444, 619 P2d 952 (1980) (“Probable cause must be determinable from the facts recited in the four corners of the affidavit.” (Internal quotation marks omitted.)).
In sum, on the basis of Floyd’s affidavit, an issuing magistrate could not conclude that the Kawasaki Mule possessed by defendant, even if stolen, was “more likely than not” the victim’s UTV. Therefore, the Floyd affidavit failed to establish probable cause to believe that the victim’s UTV would be found at defendant’s home, and the trial court erred in denying the motion to suppress. Because the majority concludes otherwise, I respectfully dissent.